In re Nguyen, Jim Van; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Vermilion, 15th Judicial District Court Div. J, No. 39344; to the Court of Appeal, Third Circuit, No. KH 12-00806.
Writ granted in part; otherwise denied. If it has not done so already, the district court is ordered to supply relator with a copy of the transcript of the hearing on his application for post-conviction relief, see State ex rel. Simmons v. State, 93-0275 (La.12/16/94), 647 So.2d 1094, and to furnish proof of compliance to this Court. In all other respects, relator’s application is denied.